Case: 13-50532      Document: 00512550177         Page: 1    Date Filed: 03/05/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                      No. 13-50532                              March 5, 2014
                                                                               Lyle W. Cayce
DUOLINE TECHNOLOGIES, L.L.C.,                                                       Clerk


                                                 Plaintiff-Appellant
v.

POLYMER INSTRUMENTATION AND CONSULTING SERVICES,
LIMITED, doing business as Polymics, Limited; DR. TIM HSU,

                                                 Defendants-Appellees

JOSEPH SCHWALBACH; COMPOSITE LINING SYSTEMS, L.P., also known
as CLS,

                                                 Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 7:12-MC-61


Before REAVLEY, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       The district court’s order of November 26, 2012, is within the proper
exercise of discretion of that court with one exception. The temporal restriction
on the production of documents and on the interrogation of Joseph Schwalbach
is removed for the following reason.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50532      Document: 00512550177   Page: 2   Date Filed: 03/05/2014



                                 No. 13-50532
      The subpoenas sought production of the following: “1. All documents
reflecting any communications between [CLS] and Polymics between January
1, 2005 and the present. 2. All documents reflecting any communications
between [CLS] and Applied Polymer between January 1, 2005 and the present.
3. All documents reflecting any business relationship between [CLS] and [nine
individuals and companies CLS regularly communicates, consults, or does
business with, including three companies that purportedly shared the same
Taiwanese address as Polymics’s subsidiary Applied Polymer Materials]. 4.
All documents regarding products acquired or obtained by [CLS] from or
through any of the persons [listed in the previous request]. 5. All documents
regarding the products listed on [an attached website printout listing thirty-
three (33) alleged shipments to CLS].”
      The district court declined to compel the production requested in
numbers 1-3 as written and instead “limit[ed] them to communications only
regarding the molds during the time frame Schwalbach was employed by
Duoline.” The court quashed requests numbers 4-5 because they required
disclosure of confidential information or trade secrets.    The court further
ordered that the deposition of Joseph Schwalbach should include matters
framed by the pleadings and the matters set forth in Schwalbach’s affidavit,
limited to the time he was employed by Duoline. We agree with the district
court’s limitations on the discovery, including the limitation of documents
under numbers 1-3 to communications regarding the molds. We eliminate the
temporal restriction.
      Duoline claims in its Pennsylvania action that Polymer has employed
molds owned by Duoline, and it attempts now to connect that misuse with
accessory products purchased by Schwalbach’s company CLS. Duoline for that
reason seeks to conduct a deposition of Schwalbach and to obtain relevant
documents.    Schwalbach filed an affidavit in which he states that any
                                         2
    Case: 13-50532    Document: 00512550177     Page: 3   Date Filed: 03/05/2014



                                 No. 13-50532
knowledge he had in regard to Duoline’s suit against Polymics is limited to the
time he was employed by Duoline. Then he explains that he ensured “that
CLS’ products use different sized molds than the molds sold to Duoline by
Polymics.” Further, he says, “CLS and Duoline cannot use the same mold.”
And “[a]ny molds I have used were purchased by CLS from a company named
SYS/Hexachain rather than Polymics or any of its subsidiaries.”
      Duoline replies that this Hexachain source uses the same address in
Taiwan as a subsidiary of Polymics, and Duoline should be allowed to
interrogate Schwalbach about his knowledge and conduct. It further asserts
that any communications about shipments of molds or accessory products to
CLS could not have been created until after Schwalbach left Duoline’s
employment in 2005. We agree with Duoline. The district court’s order is
therefore modified to remove the temporal restriction on the deposition and the
production of documents, but the order remains in effect in all other respects,
including the restriction on the production of confidential information or trade
secrets.
      This case is remanded to allow the production of documents and the
deposition of Joseph Schwalbach accordingly.
      REMANDED.




                                       3